06/17/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 18-0666



                              No. DA 18-0666

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

THOMAS KOOP III,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 17, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 17 2020